Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

35 USC § 112 6th

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

CLAIM INTERPRETATION

The claim limitations for claim 1-16, are considered to be specialized,  and are considered to be specialized under the rationale that they would not be considered a standard function on any computing system, but are rather specific to the instant application. 

The examiner notes the claim limitations meets each of the prongs of the 3-prong analysis detailed in MPEP 2181 (I).
Prong 1: The claimed “means” , “step”, or substitute for “means” that is a generic placeholder for performing claimed function. The instances of such means type languages are detailed below in a claim number, line and quoted word format to aid in understanding what is considered to be means type language:
Claim 1, line 2 “a first acquisition unit”, line 4, “a second acquisition unit”, line 7, “an estimation unit”.
Claim 3, line 2 “a presentation unit".
Claim 4 line 2 “a presentation unit".
Claim 12, line 2, “a conditioning unit”.
Claim 15, line 2, "a first acquisition step", line 4 “a second acquisition step”, line 7 “an estimation step”

Prong 2: Functional language such as, “for”, “configured to”, or “so that” is present in the claim language. 

Prong 3: No “means” or “step” type language is present modified by sufficient structure, materials or acts for performing the claimed function.

The examiner notes that claims 2-14 and 16 inherit the 112 sixth interpretations from the claims from which they depend from.

The examiner further notes the specification possess an adequate algorithm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandrusiak (2016/0124405), as cited in an IDS.


Regarding claim 1, Mandrusiak teaches an estimation system comprising (See Figure 4: the overall system is estimating and updating as data changes):

 a first acquisition unit configured to acquire model information about a human model rendered in a virtual space and generated based on model data of a human (See Fig. 4, ¶5, ¶19, ¶47); 

a second acquisition unit configured to acquire environmental information about an environment corresponding to the virtual space and potentially having a particular effect on the human model (See Fig. 4, ¶5, ¶19, ¶47); 
; and 

an estimation unit configured to estimate a condition of the human model based on the model information and the environmental information (See Fig. 4, ¶5, ¶19, ¶47: the estimation itself may be the recalculating and adjusting of the temperature) 
.  

Regarding claim 2, Mandrusiak teaches the estimation system of claim 1, wherein at least one of the model information or the environmental information changes with passage of time (¶46: time changes, iterative. Fig. 4.).  

Regarding claim 3, Mandrusiak teaches the estimation system of claim 1, further comprising a presentation unit configured to present, to a user, a result of estimation made by the estimation unit (See Fig. 4: render the results. Fig. 9, Fig. 10.).  

Regarding claim 4, Mandrusiak teaches the estimation system of claim 3, wherein the presentation unit is configured to: present the result of estimation made by the estimation unit by displaying a presentation screen image indicating the result of estimation made by the estimation unit and including the human model (See Fig. 9 and Fig. 10).; and change a mode of display of the human model in the presentation screen image depending on the result of estimation made by the estimation unit (See Fig. 9 and Fig. 10: can be either presentation).  

Regarding claim 6, Mandrusiak teaches the estimation system of claim 1, wherein the human model includes a plurality of human models which are rendered in the virtual space, and the first acquisition unit is configured to acquire the model information with respect to each of the plurality of human models (See Fig. 4, ¶5, ¶19, ¶47: the models may be any number of humans, thus may be plural).  

Regarding claim 7, Mandrusiak teaches the estimation system of claim 6, wherein the environmental information includes, as a piece of information about the environment potentially having the particular effect on a first model, which is one of the plurality of human models, interaction information about at least one human model, other than the first model, out of the plurality of human models (See Fig. 4, ¶5, ¶19, ¶47: varying thermal aspects).  

Regarding claim 8, Mandrusiak teaches the estimation system of claim 1, wherein the model information includes attribute information unique to the human model, and the estimation unit is configured to adaptively change the condition estimated for the human model according to the attribute information (See Fig. 4, ¶5, ¶19, ¶47: the thermal values can change).  

Regarding claim 9, Mandrusiak teaches the estimation system of claim 1, wherein the environmental information includes information about an environment of a surrounding area set around the human model in the virtual space (See Fig. 4, ¶5, ¶19, ¶47: thermal values are considered to be surrounding the model).  

Regarding claim 10, Mandrusiak teaches the estimation system of claim 9, wherein the environmental information includes information about an environment caused by a factor generated from the human model (See Fig. 4, ¶47: the factor is related to the user/patient).  

Regarding claim 11, Mandrusiak teaches the estimation system of claim 1, wherein the environmental information includes information about at least one of temperature or lighting that potentially has an effect on the human model (Fig. 4, ¶47: temperature).  

Regarding claim 12, Mandrusiak teaches the estimation system of claim 1, further comprising a conditioning unit configured to determine a numerical number and/or arrangement of pieces of virtual equipment provided in the virtual space, the virtual equipment being configured to condition an environment represented by the environmental information (See Fig .4).  

Regarding claim 13, Mandrusiak teaches a space design support system comprising: the estimation system of claim 4; and a display device, the presentation unit being configured to display the presentation screen image on the display device (See ¶5, ¶6: display, Fig. 4).  

Regarding claim 14, Mandrusiak teaches the space design support system of claim 13, wherein the virtual space is a space that simulates a real space, and the presentation unit is configured to make the display device display the presentation screen image indicating the estimated condition of the human model in the virtual space (See ¶5, ¶6: display. Fig. 4, Fig. 9 and Fig. 10. Fig. 9 and 10 show different ways of showing the estimated condition).

Claim 15 recites similar limitations to that of claim 1 and thus is rejected under similar rationale as detailed above.

Regarding claim 16 Mandrusiak, teaches a non-transitory computer-readable tangible recording medium storing a program designed to cause one or more processors to carry out the estimation method of claim 15 (See ¶23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616